


110 HR 6905 IH: National Integrated Public Health

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6905
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to improve the
		  Nation’s surveillance and reporting for diseases and conditions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Integrated Public Health
			 Surveillance Systems and Reportable Conditions
			 Act.
		2.PurposesThe purpose of the programs authorized under
			 this Act is to strengthen public health surveillance systems and disease
			 reporting by—
			(1)delineating
			 existing grant mechanisms at the Centers for Disease Control and Prevention
			 designed to enhance disease surveillance and reporting by improving and
			 modernizing capacity at the State and local level—
				(A)to identify and
			 monitor the occurrence of infectious diseases and other conditions of public
			 health importance;
				(B)to detect new and
			 emerging infectious disease threats; and
				(C)to identify and
			 respond to disease outbreaks;
				(2)expanding
			 eligibility for grantees;
			(3)increasing funding
			 to ensure all States and jurisdictions have appropriate surveillance and
			 reporting capacity and can provide comprehensive electronic reporting,
			 including laboratory reporting;
			(4)delineating
			 existing applied epidemiology, laboratory science, and informatics fellowship
			 programs designed to reduce documented workforce shortages for these essential
			 public health professionals at the State and local level and increasing funding
			 for these programs;
			(5)expanding the
			 Epidemic Intelligence Service;
			(6)delineating a
			 refined process for establishing a list of nationally notifiable diseases and
			 conditions; and
			(7)establishing a
			 forum to permit review and identification of best surveillance practices with a
			 particular focus on improving coordination of animal-human disease
			 surveillance.
			3.Strengthening
			 public health surveillance systemsTitle XXVIII of the Public Health Service
			 Act (42 U.S.C. 300hh et seq.) is amended by adding at the end the
			 following:
			
				CStrengthening
				public health surveillance systems
					2821.Epidemiology-Laboratory
				Capacity Grants
						(a)In
				generalSubject to the availability of appropriations, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish an Epidemiology and Laboratory Capacity Grant
				Program to award grants to eligible entities to assist public health agencies
				in improving surveillance for, and response to, infectious diseases and other
				conditions of public health importance by—
							(1)strengthening
				epidemiologic capacity;
							(2)enhancing
				laboratory practice;
							(3)improving
				information systems; and
							(4)developing and
				implementing prevention and control strategies.
							(b)Eligible
				entitiesIn this section, the term eligible entity
				means an entity that—
							(1)is—
								(A)a State health
				department;
								(B)a local health department that meets such
				criteria as the Director of the Centers for Diseases Control and Prevention
				determines for purposes of this section;
								(C)a tribal
				jurisdiction that meets such criteria as the Director of the Centers for
				Disease Control and Prevention determines for purposes of this section;
				or
								(D)a partnership
				established for purposes of this section between one or more eligible entities
				described in subparagraph (A), (B), or (C) and an academic center; and
								(2)submits to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				funds
							(1)In
				generalAn eligible entity shall use amounts received under a
				grant under this section for core functions described in this subsection
				including—
								(A)building public
				health capacity to identify and monitor the occurrence of infectious diseases
				and other conditions of public health importance;
								(B)detecting new and
				emerging infectious disease threats, including laboratory capacity to detect
				antimicrobial resistant infections;
								(C)identifying and
				responding to disease outbreaks;
								(D)hiring necessary
				staff;
								(E)conducting needed
				staff training and educational development; and
								(F)other activities
				that improve surveillance as determined by the Director of the Centers for
				Disease Control and Prevention.
								(2)Development and
				maintenance of information exchange
								(A)National
				standardsNot later than 180
				days after the date of the enactment of this subtitle, the Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, and in
				consultation with the National Coordinator for Health Information Technology,
				shall issue guidelines for public health entities that—
									(i)are
				designed to ensure that all State and local health departments and public
				health laboratories have access to information systems to receive, monitor, and
				report infectious diseases and other urgent conditions of public health
				importance; and
									(ii)are consistent
				with standards and recommendations for health information technology by the
				National Coordinator for Health Information Technology, and by the American
				Health Information Community (AHIC) and its successors.
									(B)Secure
				information systemsAn eligible entity shall use amounts received
				through a grant under this section to ensure that the entity has access to a
				web-based, secure information system that complies with the guidelines
				developed under subparagraph (A). Such a system shall be designed—
									(i)to
				receive automated case reports of State and national reportable conditions from
				clinical systems and health care offices that use electronic health records and
				from clinical and public health laboratories, and to submit reports of
				nationally reportable conditions to the Director of the Centers for Disease
				Control and Prevention;
									(ii)to receive and analyze, within 24 hours,
				de-identified electronic clinical data for situational awareness and to forward
				such reports immediately to the Centers for Disease Control and Prevention at
				the time of receipt;
									(iii)to manage, link,
				and process different types of data, including information on newly reported
				cases, exposed contacts, laboratory results, number of people vaccinated or
				given prophylactic medications, adverse events monitoring and follow-up, in an
				integrated outbreak management system;
									(iv)to
				geocode analyze, display, report, and map, using Geographic Information System
				technology, accumulated data and to share data with other local health
				departments, State health departments, and the Centers for Disease Control and
				Prevention;
									(v)to
				receive, manage, and disseminate alerts, protocols, and other information,
				including Health Alert Network and Epi-X information, as appropriate, for
				public health workers, health care providers, and public health partners in
				emergency response within each health department’s jurisdiction and to automate
				the exchange and cascading of such information with external partners using
				national standards;
									(vi)to have
				information technology security and critical infrastructure protection as
				appropriate to protect public health information;
									(vii)to have the
				technical infrastructure needed to ensure availability, backup, and disaster
				recovery of data, application services, and communications systems during
				natural disasters such as floods, tornados, hurricanes, and power outages;
				and
									(viii)to provide for
				other capabilities as the Secretary determines appropriate.
									(C)Laboratory
				systemsAn eligible entity shall use amounts received under a
				grant under this section to ensure that State or local public health
				laboratories are utilizing web-based, secure systems that are in compliance
				with the guidelines developed by the Secretary under subparagraph (A) and
				that—
									(i)are fully
				integrated laboratory information systems;
									(ii)provide for the
				reporting of electronic test results to the appropriate local and State health
				departments using currently existing national format and coding
				standards;
									(iii)have information
				technology security and critical infrastructure protection to protect public
				health information (as determined by the Secretary);
									(iv)have the
				technical infrastructure needed to ensure availability, backup, and disaster
				recovery of data, application services, and communications systems during
				natural disasters including floods, tornadoes, hurricanes, and power outages;
				and
									(v)address other
				capabilities as the Secretary determines appropriate.
									(D)Other
				usesIn addition to the activities described in subparagraphs (B)
				and (C), an eligible entity (including the entity’s public health laboratory)
				may use amounts received under a grant under this section for systems
				development and maintenance, hiring necessary staff, and staff technical
				training. Grantees under this section may elect to develop their own systems or
				use federally developed systems in carrying out activities under this
				paragraph.
								(d)PriorityIn allocating funds under subsection (f)(2)
				for activities under subsection (c)(2)(B) (relating to secure information
				systems), the Secretary shall give priority to eligible entities that
				demonstrate need.
						(e)ReportsNot
				later than September 30, 2009, and each September 30 thereafter, the Secretary
				shall submit to Congress an annual report on the activities carried out under
				this section by recipients of assistance under this section.
						(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $180,000,000 for each of fiscal years 2009 through 2012, of
				which—
							(1)not less than
				$88,000,000 shall be made available each such fiscal year for activities under
				subsection (c)(1);
							(2)not less than
				$60,000,000 shall be made available each such fiscal year for activities under
				subsection (c)(2)(B); and
							(3)not less than
				$32,000,000 shall be made available each such fiscal year for activities under
				subsection (c)(2)(C).
							2822.Fellowship
				training in applied public health epidemiology, public health laboratory
				science, public health informatics, and expansion of the Epidemic Intelligence
				Service
						(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				carry out activities to address documented workforce shortages in State and
				local health departments in the critical areas of applied public health
				epidemiology and public health laboratory science and informatics and may
				expand the Epidemic Intelligence Service.
						(b)Specific
				usesIn carrying out
				subsection (a), the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, shall provide for the expansion of existing
				Council of State and Territorial Epidemiologists and Association of Public
				Health Laboratories fellowship programs operated through the Centers for
				Disease Control and Prevention in a manner that is designed to alleviate
				shortages of the type described in subsection (a).
						(c)Other
				programsThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, may provide for the expansion of
				other applied epidemiology training programs that meet objectives similar to
				the objectives of the programs described in subsection (b).
						(d)Work
				obligationParticipation in fellowship training programs under
				this section shall be deemed to be service for purposes of satisfying work
				obligations stipulated in contracts under section 338I(j).
						(e)General
				supportAmounts may be used from grants awarded under this
				section to expand the Public Health Informatics Fellowship Program at the
				Centers for Disease Control and Prevention to better support all public health
				systems at all levels of government.
						(f)Authorizations
				of appropriationsThere are authorized to be appropriated to
				carry out this section $39,500,000 for each of fiscal years 2009 through 2012,
				of which—
							(1)not less than
				$5,000,000 shall be made available in each such fiscal year for epidemiology
				fellowship training program activities under subsections (b) and (c);
							(2)not less than
				$5,000,000 shall be made available in each such fiscal year for laboratory
				fellowship training programs under subsection (b);
							(3)not less than
				$5,000,000 shall be made available in each such fiscal year for the Public
				Health Informatics Fellowship Program under subsection (e); and
							(4)not less than
				$24,500,000 shall be made available for expanding the Epidemic Intelligence
				Service under subsection (a).
							2823.Nationally
				notifiable diseases and conditions
						(a)In
				generalAt the request of the
				Council of State and Territorial Epidemiologists, the Director of the Centers
				for Disease Control and Prevention shall assist the Council in developing or
				improving a process for States to conduct surveillance and submit reports to
				the Director on nationally notifiable diseases and conditions.
						(b)List of
				nationally notifiable diseases and conditionsThe process under
				subsection (a) shall include a list of nationally notifiable diseases and
				conditions as follows:
							(1)The Council of
				State and Territorial Epidemiologists and the Director of the Centers for
				Disease Control and Prevention will jointly develop—
								(A)not later than 1 year after the date of the
				enactment of the National Integrated Public Health Surveillance Systems and
				Reportable Conditions Act, a list of nationally notifiable diseases and
				conditions; and
								(B)a process for reviewing the list on an
				annual basis and, as appropriate, modifying the list, taking into account newly
				recognized diseases and conditions of public health importance and advances in
				diagnostic technology.
								(2)A disease or
				condition will be included on the list only if a majority of the States
				represented on the Council approve such inclusion.
							(3)The list will
				include standard definitions for confirmed, probable, and suspect cases for
				each nationally notifiable disease or condition.
							(4)The list will
				distinguish between—
								(A)diseases and
				conditions of urgent public health importance for which immediate action may be
				needed; and
								(B)diseases and
				conditions for which reporting is less urgent and mainly for the purpose of
				monitoring trends and evaluating public health intervention programs.
								(c)Notifications to
				CDCThe process under
				subsection (a) shall provide for reporting to the Director of the Centers for
				Disease Control and Prevention as follows:
							(1)For diseases and conditions described in
				subsection (b)(4)(A), reporting will occur—
								(A)by telephone or by
				using a system described in section 2821(c)(2)(B); and
								(B)within 24 hours of the State making a
				determination that a disease or condition meets the criteria for national
				reporting for that disease or condition.
								(2)For diseases and
				conditions described in subsection (b)(4)(B), reporting will occur—
								(A)by using a system
				described in section 2821(c)(2)(B); and
								(B)only if funding is
				sufficient for the State to conduct individual case surveillance and to have
				the necessary systems to support electronic reporting.
								(d)DefinitionsIn this section, the term nationally
				notifiable, with respect to a disease or condition, means included on
				the list developed pursuant to subsection (b).
						2824.Improving
				binational surveillance and notification
						(a)FindingsThe
				Congress finds as follows:
							(1)Nearly 1,000,000
				people cross the international border between the United States and Mexico on a
				daily basis, and this transmobility of population presents actual cases and the
				potential risk of transmission of infectious diseases and disease agents
				between these countries.
							(2)Numerous
				infectious disease cases in the United States are binational in origin, thus
				requiring improved epidemiology, surveillance, follow-up investigations, and
				disease case management along the United States and Mexico border.
							(b)Guidelines for
				binational cooperationNot later than 1 year after the date of
				the enactment of this subtitle, the Director of the Centers for Disease Control
				and Prevention shall—
							(1)develop an
				expedited review and approval process and adopt the resultant version of the
				Guidelines for U.S.-Mexico Coordination on Epidemiological Events of
				Mutual Interest, which have been developed with input from United
				States and Mexican State health agencies, including the Mexican Federal Health
				Secretariat, the United States Department of Health and Human Services, and the
				Centers for Disease Control and Prevention; and
							(2)use these
				guidelines as the basis for developing improved standards and protocols for
				binational epidemiology, surveillance, laboratory analyses, and control of
				infectious diseases between the United States and Mexico.
							(c)DefinitionIn
				this section, the term binational refers to both sides of the
				United States-Mexico border, whether collectively, such as an activity or
				program being carried out concurrently by or in both countries, a phenomenon
				(for example, a disease outbreak or health emergency) affecting a population or
				geographic area in both countries, or a disease case that originated on one
				side of the border and was transmitted to the other.
						2825.Evaluation of
				best practices in public health surveillance
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall establish a committee—
							(1)to evaluate best
				practices in public health surveillance, including human and animal disease
				surveillance and environmental health monitoring of harmful exposures through
				air, water, soil, or other means; and
							(2)to assess systems
				needed for improving coordination among public health surveillance and
				monitoring systems.
							(b)CompositionThe
				committee established under subsection (a) shall be composed of—
							(1)an epidemiologist
				employed and designated by the Director of the Centers for Disease Control and
				Prevention;
							(2)an informatics
				specialist designated by the Director of the Centers for Disease Control and
				Prevention;
							(3)an epidemiologist designated by the
				Director of the Centers for Disease Control and Prevention to represent the
				National Center for Environmental Health and the Agency for Toxic Substances
				and Disease Registry;
							(4)a representative of an academic center or
				professional, scientific association designated by the American Society for
				Microbiology;
							(5)a food scientist
				designated by the Commissioner of Food and Drugs;
							(6)an individual
				designated by the Secretary of Agriculture from the Division of Veterinary
				Services;
							(7)a wildlife disease
				specialist designated by the Secretary of Agriculture;
							(8)an epidemiologist
				employed by a State and designated by the Council of State and Territorial
				Epidemiologists;
							(9)a public health
				laboratorian employed by a State and designated by the Association of Public
				Health Laboratories;
							(10)a public health
				veterinarian employed by a State and designated by the National Association of
				State Public Health Veterinarians;
							(11)a laboratorian
				designated by the American Association of Veterinary Laboratory
				Diagnosticians;
							(12)a State health
				official designated by the Association of State and Territorial Health
				Officials;
							(13)a local health
				official designated by the National Association of County and City Health
				Officials;
							(14)an environmental
				health scientist employed and designated by the Administrator of the
				Environmental Protection Agency; and
							(15)a representative
				with expertise in the Department of Veterans Affairs’ disease monitoring
				systems.
							(c)FunctionsThe
				committee established under subsection (a) shall—
							(1)review innovative
				approaches adopted by State and local agencies to improve disease
				detection;
							(2)evaluate best
				practices in public health surveillance;
							(3)develop model data
				sharing agreements among local, State, and Federal health agencies;
							(4)assess systems
				needed for coordinated animal and human disease surveillance and develop
				recommendations for the improvement of such surveillance; and
							(5)disseminate
				findings and recommendations to relevant local, State and Federal
				agencies.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $750,000 for each of fiscal years 2009 through
				2010.
						.
		
